DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.

Response to Arguments
Applicant’s arguments and amendments, filed September 9, 2021, with respect to the rejections under Hetz have been fully considered and are persuasive.  Examiner does not find the arguments against Xiao persuasive, however.  
Applicant argues that Xiao only teaches valve doors that are either closed or not and therefore fails to teach a first and second flow aperture of differing sizes. Examiner finds this argument further limiting than the claim language of claim 1, at least. The claim does not require different aperture sizes, merely different flow areas. The valve doors of Xiao are open or closed, but how open the doors are is dictated by the pressure of the fluid present, therefore varying the size of the flow surface area based on the pressure differential. Therefore, the examiner does not find this argument persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner does not find support in the specification for these limitations in regards to the embodiment of Figures 8a and 8b. There is not discussion in the specification how a damper device, which is a unique structure from the valve device, interacts with the embodiment of Figures 8a and 8b. 






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended claims fail to clearly link the independent claim structure with the more specific claim limitations of these new dependent claims. See specific examples below. Examiner is happy to discuss these issues via phone interview in order to expedite prosecution.
For example, the independent claim discusses density being the cause of the change in flow area, then dependent Claim 42 discloses differential pressure and water back flow (which lacks proper antecedent basis) which renders the claim indefinite. It is unclear if there is a unique structure or if the pressure differential is meant to refer back to the density differential of the independent claim. Examiner interprets this claim as merely further defining the dual valve as a valve with two springs that have different spring stiffness coefficients, though that may not be the actual intent of the claim. 
Claim 43, line 2 recites “a first valve” which renders the claim indefinite. It is unclear if this is meant to refer to the “first spring biased valve” of claim 42, or if this is a unique structure. Examiner believes this is mean to refer the first spring biased valve and will interpret the claim accordingly. Claim 44 then also refers to the “first valve” so an amendment should include an amendment to claim 44 as well.
Claim 45 recites “a first aperture” and “a second aperture” which renders the claim indefinite. Independent claim 1 already discloses distinct flow areas that are different sizes, and based on the disclosure regarding Figures 8a and 8b (the elected invention), those are the same limitations. Therefore, the examiner is unclear as to the metes and bounds of these limitations in the claim. 
Claim 46, line 3 recites “and a valve of greater flow area than” which renders the claim indefinite as this wording is unclear. Examiner also notes that rejection of claim 45 above which may impact the interpretation of claim 46 as well as claim 46 also recites “an aperture”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 17, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al US Patent 9,470,073 hereinafter referred to as Xiao.
Regarding claims 1-4 and 17, Xiao discloses a sensing device (70) deployment control apparatus (80) connected to it (see Figure 4) comprising at least one drag device comprising an internal valve device (90), a downhole sensing device, (96, 98) that is configured to control 
Regarding claims 21 and 23, Xiao further discloses retaining means (bumper located on stop (24)) comprising a shoulder to ensure correct positioning of the sensing device within the borehole (Column 5, lines 22-35).

Allowable Subject Matter
Claims 22, 24-28, 38-41, and 47-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pruett et al US Patent 8,650,694 teaches an internal dual valve to control the speed/descent of a plug with similarly claimed structures but fails to teach the use of such a device for a sensor tool nor is there a clear motivation to modify sensor drag devices as previously cite given how fluid flows through the device of Pruett.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672